DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3 – 7, 9 – 13, and 15 – 23 are pending for examination.  Claims 1, 3, 6 – 7, 9 – 13, 15, 17 – 18 are amended.  Claims 20 – 23 are new. 

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.

Claim Objections
Claims 3 – 6, 9-12, and 15-18 are objected to because of the following informalities:  
Claim 3, line 4, “ormore” must be – or more -- and line 5, “serverprocessing” must be --server processing--. Also see claims 9 and 15.          
Claim 4, line 4, “productbased” must be --product based-- and line 6, “the computing device” lacks proper antecedent basis. Also see claims 10 and 16. Claims 10 and 16, “the computing device” has a proper antecedent basis.
Claim 5, line 2, “the enhanced performance” lacks proper antecedent basis and line 3, “productincluded” must be --product included--. Also see claims 11 and 17.
Claim 6, line 2, “withthe” must be --with the-- and before “one”, --the--should be inserted. Also see claims 12 and 18.  

  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dadkhani et al., (US PUB 2018/0349466 hereinafter Dadkhani) in view of Doglioni, (US PAT 8,201,736).

Dadkhani reference was cited in previous office action.

As to claim 1, Dadkhani teaches a computer-implemented method comprising: 
Evaluating, by a system including one or more processors (“processor” para. 0005), metadata associated with contents relating to a web product (“web analytics datasets” para. 0023 – 0024, and 0038), wherein the metadata identifies one or more content delivery systems (“… In another example, the analytics system 102 is implemented on one or more servers and the user interfaces with the one or more user devices 104…” para. 0034 – 0035) and (“…user device 104 is a mobile device (e.g., a mobile telephone, a smartphone, a PDA, a tablet, a laptop, a camera, a tracker, a watch, a wearable device, etc…” para. 0035) via which the web product is to be delivered (“…marketing datasets, and generating user interfaces for allowing analysts to understand and analyze such correlations” para. 0004) and;
identifying, by the system, one or more performance factors associated with the web product and the one or more content delivery systems based, at least in part, on a result of evaluating the metadata (“…In the context of web analytics data, metrics are types of data that indicate information such as user behaviors and interactions with a webpage or web site, performance and content of a webpage or website, and the like. Some specific examples of web analytics data metrics include, but are not limited to, clicks, revenue, page views, completed sales, incomplete sales, and physical location and/or identification of users…” para. 0029);
providing, by the system, one or more virtual controls corresponding to the identified performance factors such that the one or more virtual controls are rendered (“…The interactive user interfaces can include an interactive control element (e.g., a virtual button, slider, or any other interactive element) via which a user can provide user input to adjust the threshold value …” para. 0040, 0062 and 0084), [each virtual control representing a corresponding one of the performance factors]; 
processing, by the system, an indication of input received in relation to at least a first virtual control of the virtual controls (“…which can cause the analytics system 102 to adjust the user interfaces or generate one or more additional user interfaces. For example, the analytics system 102 removes, from the user interface, nodes having a correlation score below the threshold value or removes edges…” para. 0040, 0062 and 0084), and 
facilitating, by the system, a modification to one or more metrics associated with at least one performance factor of the one or more performance factors according to the indication of the input (“…which can cause the analytics system 102 to adjust the user interfaces or generate one or more additional user interfaces. For example, the analytics system 102 removes, from the user interface, nodes having a correlation score below the threshold value or removes edges…” para. 0040, 0062 and 0084).
Dadkhani does not but Doglioni teaches each virtual control representing a corresponding one of the performance factors (“The shown information and the button can coincide, i.e. the virtual button is the area of the screen that is used to display a command button, that the user presses or touches….This means that the virtual buttons corresponding to the products on sale are positioned in one portion of the display rather than in another portion, depending on the parameter, preferably the profitability or the shelf life…” col. 5 lines 10 – 46).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Dadkhani by adopt the teachings of Doglioni because Doglioni would provide virtual buttons specific areas of user interface corresponding to products in order to easily interact and manipulate the performance metrics (col. 5).

As to claim 5, Dadkhani modified by Doglioni teaches the method of claim 1, Dadkhani teaches further comprising implementing the one or more modifications to facilitate the enhanced performance associated with the web product (“…An interactive control element may be provided for allowing an analyst to adjust the threshold, such that edges between pairs of nodes having correlation strengths less than the threshold are not shown in the user interface. In response to an adjustment of the threshold, pairs of correlated metrics or edges between pairs of correlated metrics are added to or removed from the graphical display accordingly…” para. 0025), wherein the web product includes one or more of a website, a webpage, or a web application communicated over one or more networks including a cloud network (“…The analytics system 102, user devices 104, web analytics database 112, and web server 116 are communicatively coupled via one or more data networks 108 (e.g., the Internet” para. 0032). 

As to claim 7, this is a database system of claim 1.  See rejection for claim 1 above.  Further, Dadkhani teaches a server computing device (“… web server…” para. 0032) having a processing device and a storage device having instructions (“computer-readable storage medium and executable by processors” para. 0038), the processing device to execute the instructions to facilitate operations. 

As to claim 11, see rejection for claim 5 above.

As to claim 13, this is a computer-readable medium claim of claim 1.  See rejection for claim 1 above.  Further, Dadkhani teaches a non-transitory computer-readable medium (“computer-readable storage medium and executable by processors of one or more computing devices…” para. 0038) comprising a plurality of instructions which, when executed by a computing device, cause the computing device to perform operations. 

As to claim 17, see rejection for claim 11 above.


Claims 3, 6, 9, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dadkhani in view of Doglioni, as applied to claim 1, and further in view of Myers et al., (US PUB 2020/0099773 hereinafter Myers).

Myers reference was cited in previous office action.

As to claim 3, Dadkhani modified by Doglioni teaches the method of claim 1, Dadkhani teaches wherein the one or more content delivery systems comprising one or more of: one or more mobile devices, desktop devices, television sets, or dashboard consoles (“…each of the user devices 104 represents various types of client devices. For example, the user device 104 is a mobile device (e.g., a mobile telephone, a smartphone, a PDA, a tablet, a laptop, a camera, a tracker, a watch, a wearable device, etc.)…” figure 1 and para. 0035), 
Dadkhani and Doglioni do not but Myers teaches wherein the one or more performance factors include one or more of network latency, data sizes, data shapes, server processing, user interfaces, and octane scores, wherein the one or more metrics include one or more parameters associated with the one or more performance factors (“…Each server environment can also store data that is used to migrate various application components of the enterprise applications between different server environments. For example, such data can include required resources for content transfer between different environments, types of data that are migrated (e.g., metadata, object definitions, data source connections…” para. 0103) and (The set of upgrade metrics 206 can include performance parameters that are used to measure the performance of the upgraded version 202b with data that is predetermined to be assigned to the current version 202a (e.g., the system data 112), and provide an evaluation, to the administrator, of how well the upgraded version 202b performs relative to the current version 202a. In the example depicted in FIG. 2, the list of metrics 206 includes a maximum number of users that the enterprise applications can accommodate, a reliability score associated with operation of the software…” para. 0124) and (“…A user may select reports on characteristics and performance metrics of particular machines to be included in a health score calculation. For example, a user may select their particular machine and their two most frequently used applications to be used in a calculation for their environment health score. In some implementations, the reports that are included in a health score calculation for a particular environment are predetermined. For example, an overall environment health score for an environment including machines, users, and applications may include a report on a randomly selected machine, a report on a randomly selected user, and a report on a randomly selected application” para. 0281 and 0291).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Dadkhani and Doglioni by adopt the teachings of Myers because Myers would provide metadata with detailed information to keep track of performance metrics of machines as needed (para. 0103 and 0281). 

As to claim 6, Dadkhani modified by Doglioni teaches the method of claim 1, Dadkhani teaches wherein the metadata comprises page information associated with the web product (“…user behaviors and interactions with a webpage or web site…” para. 0029),
Dadkhani and Doglioni do not but Myers teaches wherein the metadata further reveals one or more performance factors and one or more device types associated with the web product, wherein the one or more content delivery systems and the one or more device types are used in delivering the contents associated with the web product (“…Each server environment can also store data that is used to migrate various application components of the enterprise applications between different server environments. For example, such data can include required resources for content transfer between different environments, types of data that are migrated (e.g., metadata, object definitions, data source connections…” para. 0103) and (The set of upgrade metrics 206 can include performance parameters that are used to measure the performance of the upgraded version 202b with data that is predetermined to be assigned to the current version 202a (e.g., the system data 112), and provide an evaluation, to the administrator, of how well the upgraded version 202b performs relative to the current version 202a. In the example depicted in FIG. 2, the list of metrics 206 includes a maximum number of users that the enterprise applications can accommodate, a reliability score associated with operation of the software…” para. 0124) and (“…A user may select reports on characteristics and performance metrics of particular machines to be included in a health score calculation. For example, a user may select their particular machine and their two most frequently used applications to be used in a calculation for their environment health score. In some implementations, the reports that are included in a health score calculation for a particular environment are predetermined. For example, an overall environment health score for an environment including machines, users, and applications may include a report on a randomly selected machine, a report on a randomly selected user, and a report on a randomly selected application” para. 0281 and 0291).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Dadkhani and Doglioni by adopt the teachings of Myers because Myers would provide metadata with detailed information to keep track of performance metrics of machines as needed (para. 0103 and 0281). 

As to claims 9 and 12, see rejection for claims 3 and 6 above respectively.

 As to claims 15 and 18, see rejection for claims 9 and 12 above respectively.


Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dadkhani in view of Doglioni, as applied to claims 1, 9, and 13 and in view of Myer et al., (US PUB 2020/0099773 hereinafter Myers), and Bodman et al., (US PUB 2020/0053175 hereinafter Bodman).

Myer and Bodman references were cited in previous office action.

As to claim 4, Dadkhani modified by Doglioni teaches the method of claim 1, Dadkhani teaches further comprising:  
64 | SFDC-P367 I A4501US2the one or more modifications to compute outcome of latest performance metrics associated with the web product based on the one or more modifications “…The interactive user interfaces can include an interactive control element (e.g., a virtual button, slider, or any other interactive element) via which a user can provide user input to adjust the threshold value, which can cause the analytics system 102 to adjust the user interfaces or generate one or more additional user interfaces. For example, the analytics system 102 removes, from the user interface, nodes having a correlation score below the threshold value or removes edges…” para. 0040, 0062 and 0084).
Dadkhani and Doglioni do not but Myers teaches prior to implementing the one or more modifications, simulating prior to implementing the one or more modifications, simulating (“…A server environment test configured to generate concurrently running tasks at the indicated load level using the selected software objects may be generated” abstract and para. 0013); 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Dadkhani and Doglioni by adopt the teachings of Myers because Myers would provide test environment to monitor the performance metrics of machines or web applications desired (para. 0281).
Dadkhani, Doglioni and Myers do not but Bodman teaches generating waterfall results based on the outcome (“a user or application developer viewing an active waterfall chart of one or more webpages running in a browser window may identify one or more slowest resources, pause the test, optimize the website and/or specific webpages, and restart the test to generate a new active waterfall chart following the optimization” title, abstract, and para. 0057); and communicating the waterfall results to the computing device (“…a user interface is provided that allows a user to display a waterfall chart on an analytic dashboard that aggregates and updates website/webpage performance” para. 0031).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Dadkhani, Doglioni and Myers by adopt the teachings of Bodman because Bodman would provide a waterfall charts to display for users to view result of the test (para. 0057).

As to claims 10 and 16, see rejection for claim 4 above. 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dadkhani in view of Doglioni, as applied to claim 1, and further in view of Manser et al., (US PUB 2011/0131082 hereinafter Manser).

As to claim 19, Dadkhani and Doglioni do not but Manser teaches the method of claim 1, each virtual control representing a virtual dial (“…the evaluation of the performance and cost of his/her direct employees are displayed using a user interface in easy-to-read metrics in a graphical dashboard format with virtual dials 12, 14 to allow for the selection, as shown in FIG. 1” para. 0038).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Dadkhani and Doglioni by adopt the teachings of Manser because Manser’s virtual dial would add another virtual controls to provide varieties of virtual controls for the system (para. 0038).


Claims 20 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dadkhani in view of Doglioni, as applied to claim 1, and further in view of Piercey et al., (US PUB 2020/0401452 hereinafter Piercey).

As to claim 20, Dadkhani and Doglioni teaches the method of claim 1, Dadkhani and Doglioni do not but Piercey teaches the web product including a web page, the metadata including a schema of the web page, the schema including a plurality of tags (“…These various different parameters and metrics are associated with corresponding metadata tags (e.g., cost tags, performance tags, latency tags)…” para. 0123).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Dadkhani and Doglioni by adopt the teachings of Piercey because Piercey would provide plurality of tags to tag to select data of certain satisfied criteria (para. 0006 and 0123). 

As to claim 21, Dadkhani, Doglioni and Piercey teaches the method of claim 20, Dadkhani teaches the schema including a list of device types supported for the web page (“…a mobile device (e.g., a mobile telephone, a smartphone, a PDA, a tablet, a laptop, a camera, a tracker, a watch, a wearable device, etc…” para. 0035).  

As to claim 22, Dadkhani and Doglioni teaches the method of claim 1, Dadkhani and Doglioni do not but Piercey teaches wherein determining, from metadata associated with the web product, one or more performance factors capable of impacting performance of the web product comprises: 
assigning, to each of a plurality of performance factors, a corresponding cost-benefit consideration tag (“… second metadata tag for cost …” Para. 0076) and (“…These various different parameters and metrics are associated with corresponding metadata tags (e.g., cost tags, performance tags, latency tags)…” para. 0123); and 
selecting the one or more performance factors based, at least in part, on the corresponding cost-benefit consideration tags (“… Upon selecting a particular data center from menu 942 and then selecting button 946, a user may be able to manually migrate one or more of the containers shown in area 934 to a selected data center (e.g., based on optimal cost/performance/latency metrics shown in sub-area 944” para. 0123).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Dadkhani and Doglioni by adopt the teachings of Piercey because Piercey would allow selecting  performance data based on cost as commonly optimal choice (para. 0132). 

As to claim 23, Dadkhani and Doglioni teaches the method of claim 1, Dadkhani and Doglioni do not but Piercey teaches wherein determining, from metadata associated with the web product, one or more performance factors capable of impacting performance of the web product comprises: 
assigning, to each of a plurality of performance factors, a corresponding importance value (“…These various different parameters and metrics are associated with corresponding metadata tags (e.g., cost tags, performance tags, latency tags)…” para. 0123); and 
selecting the one or more performance factors based, at least in part, on the 7corresponding importance values (“… Upon selecting a particular data center from menu 942 and then selecting button 946, a user may be able to manually migrate one or more of the containers shown in area 934 to a selected data center (e.g., based on optimal cost/performance/latency metrics shown in sub-area 944” para. 0123).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Dadkhani and Doglioni by adopt the teachings of Piercey because Piercey would allow selecting  performance data based on cost as commonly optimal choice (para. 0132). 

Response to Arguments
Rejections Under 35 U.S.C. §101 (pages 9 - 10 of remark)
Applicant’s arguments, with respect to 101 rejection, have been fully considered and are persuasive.  The rejection has been withdrawn. 

Rejections Under 35 U.S.C. §103 (pages 10 - 11 of remark)

Applicant’s arguments, with respect to 103 rejection, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dadkhani, Doglioni, Manser, Piercey.

Applicant argued that (“While Dadkhani discloses displaying data metrics, Dadkhani fails to disclose or suggest evaluating metadata associated with contents relating to a web product, where the metadata identifies one or more content delivery systems via which the web product is to be delivered” (page 10 – of remark).
In response,
Dadkhani teaches web analytic datasets (para. 0023 – 0024) which is claimed metadata describing data metric (para. 0029 and 0036) which is claimed performance data.  The cited analytics system 102 evaluates metric data by identifies data content of web analytics data metrics including number of items sold via a webpage, an amount of revenue generated from a webpage, completed sales, incomplete sales, etc… (para. 0029, 0036 and 0038).  
Therefore, Dadkhani teaches evaluating metadata associated with contents relating to a web product, where the metadata identifies one or more content delivery systems via which the web product is to be delivered.

Applicant argued that (“In addition, Dadkhani fails to disclose or suggest identifying performance factors associated with the web product and content delivery systems based on a result of evaluating the metadata. Furthermore, Dadkhani fails to disclose or suggest providing virtual controls corresponding to the identified performance factors such that the one or more virtual controls are rendered, where each virtual control represents a corresponding one of the performance factors…” (pages 10 - 11 of remark)
In response,
Similarly, cited analytics system 102 (para. 0037 - 0038, 0040, 0062, and 0084) identifies pairs of data metrics in the web analytics dataset to form various pair of data metric (para. 0038). Web analytics data metrics includes revenue, page views, completed sales, incomplete sales, etc… (para. 0029, and 0038).  Therefore, Dadkhani would teach limitation “identifying performance factors associated with the web product and content delivery systems based on a result of evaluating the metadata”.
While Dadkhani cited virtual button, slider or any other interactive element to be rendered on user interface to be claimed one or more virtual controls (para. 0040, 0062, and 0084).  Amended limitation each virtual control representing a corresponding one of the performance factors are taught by Doglioni (col. 5 lines 10 – 46).

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Kisin, (US PUB 2017/0228675), discloses a method for evaluating a content item retention period, wherein cost-base metrics are used to determine the content item (title, abstract, and figures 1 – 5).
Misra, (US PUB 2010/0114554), discloses a predictive modeling, wherein a customer service metric and cost associated with providing the customer service metric are predicted and the best ratio of customer service to cost is selected (title, abstract, and figures 1 – 10).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/           Examiner, Art Unit 2194   


/S. Sough/SPE, AU 2192